PER CURIAM.
George Beesley Boyd appeals the district court’s orders denying relief on his petition filed under 28 U.S.C.A. § 2254 *264(West 1994 & Supp.2001), and denying reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Boyd v. Stouffer, No. CA-01-2564-S (D. Md. Aug. 29, 2001; filed Sept. 12, 2001 and entered Sept. 14, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.